—In an action to recover damages for personal injuries, the defendant Marble & Terrazo Polishing Corp. appeals from so much of an order of the Supreme Court, Kings County (Garson, J.), dated March 20, 1997, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the defendant Marble & Terrazo Polishing Corp., and the action against the remaining defendants is severed.
The plaintiff contends that the appellant was negligent in applying wax or polish to its floor which created a slippery condition causing her to fall and sustain injuries. However, the plaintiff failed to present evidence in support of her contention. The affidavit of the plaintiffs engineering expert failed to show that the appellant did not conform to relevant industry standards (see, Murphy v Conner, 84 NY2d 969, 972; Trimarco v Klein, 56 NY2d 98, 106-107). Accordingly, the plaintiffs contention does not give rise to an inference of negligence (see, Kline v Abraham, 178 NY 377, 380-381; Calabrese v B.P.O. Elks Lodge #744, 215 AD2d 345, 346; Pizzi v Bradlee’s Div., 172 AD2d 504; Silver v Brodsky, 112 AD2d 213). Bracken, J. P., Pizzuto, Altman, Krausman and Lemer, JJ., concur.